Earl Warren: Mr. Wilkey, you may continue.
Malcom Richard Wilkey: Mr. Chief Justice, may it please the Court. Mr. Chief Justice, in response to your inquiry as to at anytime in the record that the petitioner may have been cut off in his seeking to introduce evidence, and in our search during my lunch hour, the only place that we find that he was temporarily even cut off and he does make a point out of footnote of his brief is on page 60.
Hugo L. Black: His brief?
Malcom Richard Wilkey: Petitioner's brief. Yes, there's a footnote which he refers to this, page 60 of the record, Officer Beckmann, “Have you ever turned over evidence in a narcotics case to the federal officers prior to the arrest in this case?” The Court, “What is the materiality of that?” Now, there are other places in the -- I think he was, I say temporarily restricted in his inquiry at that point but there are -- there are other places in the record where he went back to that same subject and did make unrestricted inquiry on page 70 and on page 83 particularly. He was allowed to make inquiry in regard to police reports in the -- any possible participation or collusion. So, he -- he actually wasn't cut off there. And furthermore, I think in response to question by Mr. Justice Frankfurter, the petitioner's counsel stated very clearly, there was no participation or collusion in this case. Now, that is all we've been able to find. We haven't gone through the entire record.
Earl Warren: It's all right.
Malcom Richard Wilkey: We've done the best --
Earl Warren: Yes.
Malcom Richard Wilkey: -- we could at the time.
Earl Warren: That's the best you can do.
Malcom Richard Wilkey: Thank you.
Earl Warren: Thank you.
Malcom Richard Wilkey: Now, after having detailed the facts of this case, which we believe indicate very clearly that there was no arrest until after the officer saw the contraband and that there was in fact no search and seizure in the sense known to the law that there was in effect abandoned the contraband which was taken by the officers. I want to come to the applicable law particularly the Henry case decided in November 1959 of this Court. Now, I think it most important that in the Henry case, there was a concession by the Government in the trial court which was adhered to all the way through these proceedings in this Court that there was an arrest when the agents stopped the car in Henry. And the Government said, and it was noted hereby in the Court's opinion that we were not arguing in Henry that the arrest did not take place at a later time. We adhered to the concession, and that we would argue at this point as to the time of arrest in the Rios case, and that is what we are doing now. Now, we do not think that it is too relevant in all cases as to how the car was stopped because we do believe that there is a right to halt a moving vehicle for the purpose of inquiry even though there is no arrest. But if there is any distinction between who causes the car to be stopped, we point out that in this case, Rios, the car was halted at the light behind other cars in traffic at the time that inquiry was first inaugurated. Now, Mr. -- the Court speaking through Mr. Justice Douglas in Henry said, when the officers interrupted the two men and restricted their liberty of movement, the arrest, for the purposes of this case, was complete.
William O. Douglas: I think you reserved the decision on the -- this case, right now didn't we, this Rios case?
Malcom Richard Wilkey: Exactly, Mr. Justice Douglas.
William O. Douglas: The Rios case, yes.
Malcom Richard Wilkey: We pointed out that that would be argued later in the Rios case in the footnote. So we think that on the standard, even enunciated in the opinion here in Henry, when the officers interrupted the two men and restricted their liberty of movement, the arrest for purposes of this, the Henry case, was complete. But here there was no restriction of movement of the petitioner until after he had dropped the contraband. He was sitting in a halted car and the officers merely came up to the car. Now, the Court further stated in Henry, and this is very applicable here as to there reasonableness of the officers actions. The police must have reasonable grounds to believe that the particular package carried by the citizens is contraband. Its shape and design might at times be adequate. The weight of it and the manner in which it is carried might at times be enough. Now we submit that the container -- narcotics in Rios to any police officer conversely with the narcotics strategy spelled out narcotics by its shape and design and by the color and size. The officer could not ignore what his eyes told him as he saw the narcotics container on the floor of the cab. Now in the Henry case, there was a dissenting opinion by Mr. Justice Clark in which Mr. Chief -- the Chief Justice joined, in which it was said that the Government concession that the stopping constitute an arrest was, I'm not using the words in the opinion there, but in effect was unnecessary and unwise in the facts of the case, and the dissent said that no arrest until after the agents found other facts which would be probable cause. Here we say that on both the majority opinion of the Court in Henry and on the dissent, here clearly that mere inquiry an identification by an officer as to who he is, in nowise constitutes an arrest and therefore that the arrest could not have taken place until after the contraband was visible and meant to that police officer of what it really was. Now, --
Speaker: Could I ask you a question?
Malcom Richard Wilkey: Yes.
Speaker: Is there any dispute in the record as to the point at which the officer drew his gun?
Malcom Richard Wilkey: There is --
Speaker: Is it clear?
Malcom Richard Wilkey: It's not clear. And the reason it's not clear, Mr. Justice Harlan, is because everything took place in the period of one minute and the cab driver was obviously nervous and it is only his evidence which indicates in any way that the officer drew his gun until after the man was outside of the cab and the officer had his hands on him and he was resisting arrest. All of the other evidence, the testimony of the two police officers, Beckmann and Grace showed that the officer had a badge in his left hand and a flashlight in the right until such a point after the contraband was identified. Now, to sum up on the arrest, we say that there was a right to inquire of the petition in the cab. No arrest was made or intended until after the officers saw a package which in all probability contained narcotics, and at this seeing the package plus the circumstances leading up to the inquiry did constitute probable cause for an arrest, and if the Court of Appeals there was a seizure in the sense known to the law, a probable cause to arrest and seizure too. Now, on the second point --
William O. Douglas: Before you leave that -- I'm just reading Evelyn's book on the criminal prosecution in England. On page 82, I notice he says as of the British law, any form of physical restraint is an arrest. If that was the test applied here, when would you say it took place?
Malcom Richard Wilkey: After petitioner alighted from the cab, if that would be the test here, after petitioner alighted --
William O. Douglas: How about the -- how about the pulling of the gun on the cab drawer?
Malcom Richard Wilkey: I don't think the gun was pulled and I don't think that the facts established that it was pulled until after the officer was engaged in the struggle with the man and that that was the reason the gun was pulled.
William O. Douglas: It came after that -- after you say that he is -- after he detained -- after he said, "You're under arrest", or after he decided to hold him.
Malcom Richard Wilkey: Yes. It came at the time that he was grabbing hold of the man and the man was obviously resisting and pulling away. Now, in all of those things happened rapid fast, but I think it is clear that there was no pulling of the gun until after the petitioner alighted from the cab. There was no necessity of it. The officer has testified that he identified himself and then the narcotics were dropped and after he saw the narcotics dropped, he reached for the door and the petitioner likewise started to get out.
William O. Douglas: Well, of course the testimony of the taxi driver is a little different, I think as given on the page 8 of the petitioner's reply brief. This testimony of this taxi driver in the case that Beckmann had his revolver gone prior to the time that you say he got out of the cab.
Malcom Richard Wilkey: Yes, it does. The taxi -- I can only say that I think clearly it was impossible for the taxi cab driver to be right on that, that while he may have been try to recall things as best he could, that it was impossible on the other admitted and established facts as to what he had in his two hands a flashlight and a badge. And that on page 23 of the record in the case, the petitioner's counsel admitted that the officer did not have the gun in his hands when he approached the cab and I think on all the facts that that's true and I think that certainly the District and all the evidence before it when it heard the testimony of the people.
Speaker: What was that reference that you gave to the statement of the petitioner's counsel? You said he admitted he didn't have a gun.
Malcom Richard Wilkey: At the time he approached the cab, I believed that's true on the page 23.
William O. Douglas: On page 23 he says, "He approached his gun in one hand and his badge in the other".
Malcom Richard Wilkey: Yes that's what he said, and then if you will Your Honor look at what the Court said correcting me with which petitioner's counsel agreed. Now logically, as we have argued in our brief, the seizure here and the admission of evidence does not depend upon actually the lawfulness of the arrest, because the evidence here was contraband abandoned in a public cab and its seizure did not depend on establishing the arrest or probable cause for the arrest. Now on that, we would rely on Mr. Justice Holmes' opinion in the Hester case cited in our brief. In the Hester case, it was a prohibition -- a liquor case, there the prohibition agents in consequence of information, and by the way the record shows at page 21 of the record in that case that the only testimony as to information was one of the agent says, as the result of information, they grove to the vicinity of Hester's house. They went there and they concealed themselves and they saw Hester come out of the house and hand another man a bottle. There was an alarm given to somebody on the premises. Hester took a gallon jug from an automobile standing nearby and both men ran away. One of the officers pursued and fired a pistol. Hester dropped the jug and the other man threw away the bottle. They were found on retrieving by the officers to contain moonshine. The officers had no warrant for search or for arrest when they were on the premises of Hester. This Court through Mr. Justice Holmes in holding the evidence admissible found it unnecessary to decide whether the action of the officers which caused Hester to betray himself was legal saying at page 58 of the opinion. It is obvious that even if there had been a trespass, the above testimony was not obtained by an illegal search or seizure. The defendants own acts and those of his associates disclosed the jug, the jar, and the bottle. And there was no seizure in the sense of the law when the officers examined the contents of each after it had been abandoned. Now here, you'll have in the Hester case the officers being on the premises without warrant, observation a chase in the pursuit in which a pistol was fired and the moonshine was dropped. And the Court held that there was an abandonment of contraband and there was no search and seizure which depended on the legality of any warrant or depended on the legality of any arrest. I think that we can also draw an analogy from the Abel case decided yesterday in which items six and seven, which were left in the hotel room by Abel, were then picked up by the FBI after Abel had been taken away. Abel, as I remember the facts, had rented that hotel room until later in the day but when he went with the agents, while they paid his bill with the desk and the hotel room was then reverted to the inn keeper. And so there -- the -- I think the Court held in Abel that the admissibility of both items six and seven found by the agents after the arrest taken place, did not in anyway depend upon the validity of the arrest.
Potter Stewart: When was this package picked up by the officer, does the record show?
Malcom Richard Wilkey: I -- while Officer Beckmann was in pursuit and it lasted for a period of over two blocks of the petitioner, the second officer leap from the cab.
Potter Stewart: The policewoman picked it up, did she?
Malcom Richard Wilkey: The policewoman picked it up, yes. Beckmann says --
Potter Stewart: I suppose -- suppose the taxi fare have not yet been paid.
Malcom Richard Wilkey: I suppose so, I suppose that similar to Abel that Rios intended to reserve that cab until he reached his destination, but other events intervened, and Abel intended to reserve that room until I think the afternoon and the search I believe or the examination by the FBI was made before that time expired but Abel had left the premises and he had abandoned what was there. I believed that was the holding of the Court in the Abel case. That same principle was applied in 1954 in the Lee case from the District of Columbia where officers were interrogating two people in a car and asked them to get out of the car. They got out and in so doing they dropped the stolen jewelry in the gutters and it was held there on the authority of the Hester case that there was no search and seizure as known to the law. Now then I want to get to an examination -- by the way the trial court, the District Court rested his determination on both the abandonment of the contraband theory and on the fact that there was no arrest until after the petitioner alighted from the cab or after the discovery of the contraband which in his view constituted probable cause. I want to make it clear that I think that the key time is the discovery of the contraband, not the time the petitioner alighted from the cab whenever it is, but I think that was subdued. Now I want to get to the third point which involves as a possible adoption of this Court, the rule of exclusion on the federal courts as to evidence which is found by state officers. I want to say at the outset that as I read the precedents involving this rule that's applied to federal officers. Weeks, Center, Burdeau versus McDowell, which is not federal officers neither was Center, but the Weeks rule as -- that has involved federal officers for the good reason of the discipline of federal officers and it was felt that the exclusionary rule what implement the command of the Fourth Amendment not necessarily being required by the Fourth Amendment, but it would implement the Fourth Amendment and it would serve as a deterrent and it would be as applied to federal officers, be effective in enforcing compliance with the Fourth Amendment. We submit to the Court that the reason for the exclusionary rule of Weeks as applied to federal officers does not apply, does -- does not follow where state officers or private individuals are concerned. Even in the federal courts, this exclusionary rule has not been completely effective as witness the cases coming before this Court and the other Courts. And I think that this Court and the other courts can note that there are significant differences perhaps among the federal agencies varying with their training as pre to core their methods of recruitment. There are many factors involved in making the exclusionary rule work, which exclusion in Court is only one, but it does have a disciplinary effect on federal officers and there is a certain rough justice where the Federal Government is both the prosecutor and the federal officers are the ones who participate in the seizure in making the real effect to excluding the evidence. They are, in Mr. Justice Frankfurter's phrase of yesterday, in the same household, and so it does have that effect.
Hugo L. Black: Do you think that's the only reason on which it rests?
Malcom Richard Wilkey: I think that, that is the reason which has been articulated in the opinions of the Court as to the basis of the rule, Mr. Justice Black. I am aware that in dissenting opinions as Mr. Justice Holmes and Brandeis that there has been another rule -- another reason that is to say that the Government should have no part of and should not adopt or ratify or have the benefit of in a dirty business. But it is our position that the real reason for it is one of effectiveness, and that we must distinguish between the physical evidence itself and the actions of people over whom the Government has no control whatever in obtaining the evidence. The evidence is probative trustworthy. It's not the federal officers who are bringing the prosecution. It is the organized society itself. And there has to be, as many times said in the Court, weighing and the balancing of the laws in law enforcement by the exclusion and the gain in the enforcing the constitutional mandate and where the officers are federal or there's federal participation and there's force on degree of control, it is believed that that is effective. But I think that while there is another reason for it, that other reason has not been adopted by the Court, and in fact I believe impliedly, it was rejected in the dissent, I think rejected in the dissents where the dissenters urged it and it was not applied in Wolf versus Colorado where it was left to the states to make their own rules and their own choices.
Hugo L. Black: What do you think of the differences is that the reasons that underlie the exclusion of evidence obtained by unlawful search and the exclusion of evidence which is confession that a man has given outside the Court.
Malcom Richard Wilkey: Well, in the first place, Mr. Justice Black, a confession in itself that has been pressured is not trustworthy. And the second good ground is that it shocks and offense our conscience and sensibilities to admit that. I think that coerced confessions throughout the law had stood on a different ground from the question of illegal search and seizures. And I think it's clear that there is a constitutional mandate and the question has always been and before this Court as to how best to implement the constitutional mandate. In Weeks it said we will exclude --
Hugo L. Black: Was that the ground on -- in the Boyd case? You remember?
Malcom Richard Wilkey: Boyd involved -- Boyd actually involved the Fifth Amendment where there was a compelled confession in effect by the compelled production of records and the Court said that they would not count on outset.
Hugo L. Black: They drew some -- found some similarities, I mean the reason that exclude that and the reason that excludes the confession and the other type of evidence that's been unlawfully obtained.
Malcom Richard Wilkey: Yes. I would not deny that there is some similarity, but I think that the basic reason in each case is different. The basic reason for excluding a coerced confession is it's untrustworthy. Secondly --
Hugo L. Black: Do you think that's the basic reason?
Malcom Richard Wilkey: Well, I won't put them one and two but that's a primary reason and the other is, the other reason is that -- that is so -- offends our sensibilities so that we will not tolerate from any source as the Rochin case in California, I think that stands on that ground. But on the Fourth Amendment, I think that courts have been primarily concerned in the majority opinions of the Court. The decisions of the Court have been concerned with the effectiveness as a sanction. Now, I submit that the reason -- that the reason of a sanction and the reason about the certain rough justice in knocking out the Federal Government's evidence if the Federal Government was responsible for the wrong, and remember Mr. Justice Holmes in Silverthorne spoke of the Government's own wrong, we don't have that here. Those -- both those reasons breakdown where state officers are concerned.
Hugo L. Black: Well you're -- you're going on the basis that the wrongfulness in using evidence illegally obtained has nothing whatever to do with the ruling?
Malcom Richard Wilkey: I don't think that it is wrongful to use evidence illegally obtained, I think it is wrongful illegally to obtain evidence, and I think there's vast distinction between the two.
Hugo L. Black: If -- if it's a mere question of a state, of a Court formulated rule, it would be there important, wasn't it as to whether one of the reasons founded the rule is that the Government should not use evidence in its own courts that was obtained in violation of the real purpose of the Constitution whether obtained by one officer or another assuming if that were true.
Malcom Richard Wilkey: Well, I think there are two things. First of all, here we're dealing with state officers and I think that the majority of the Court -- the Court has held that the restriction of the Fourteenth Amendment on state officers is not exactly the same as the restriction on the Fourth, the Fourth Amendment on federal, that's one point on the constitutional command itself. And the second point is that there is a choice of the method of enforcing the constitutional command, and that is what I want to argue before the Court now that the Court should not adopt a method of an exclusionary rule which everyone knows results in otherwise guilty people going free unless there is another benefit to society, in other words, that the rule of exclusion would be effective and improve the due administration with the enforcement of the law.
Felix Frankfurter: Before you move on to that consideration, Mr. Wilkey, when we start to take into account I think in dealing with these considerations one that the Court should be pure, and I mean this, and two that the enforcement of law for society benefit should be affective without hampering something very offensive, that among the 50 states, there are various standards both in statute law and in decision of law as to what constitutes an illegality in an arrest or in a search, which that this Court decided yesterday that is a merely because warrant is based on hearsay doesn't render it illegal and insufficient under the requirements of the Fourth Amendment. Now, state may hae a much higher standard than that, ultimate constitutional standard are not the last word of morality or delicacy of thinking, they are rather under minimize. And so you may have state declaring warrants illegal way above the standard that would satisfy the Fourth Amendment, and it wouldn't have a general exclusionary rule of having evidence obtained through illegal steps by way of search or arrest may invalidate the introduction or render inadmissible the introduction of evidence which the federal court themselves in enforcing the Federal Constitution would not have been illegal. There are considerations on both sides when you deal with such diversities of standards and requirements in law enforcement, as under our system of the distribution of political powers is presented as between the 50 states in the union.
Malcom Richard Wilkey: That's entirely correct in support of our position I believe, Mr. Justice Frankfurter. And of course, the different States after thorough consideration of the Weeks rule or the rule of exclusion some have adopted and some have not and it seems that that is one that should be left to them and is. And that the federal courts cannot concern themselves with the vagaries of either state law, the discipline of state officers, or even the actions of private individuals. The petitioner in Elkins differs from the petitioner in Rios. The petitioner in Elkins will ask this Court to adopt a rule which will exclude all evidence wrongfully obtained whether obtained by state officers or private individuals. Now that not only would put the federal courts at the mercy of every state local policemen and magistrate but also every private detective throughout the country. I -- petitioner in Elkins stated very frankly that that was his position and that to do -- to adopt such a rule, the Court would have to overrule the precedents of Weeks, Center and Burdeau versus McDowell. And in regard to the precedent on this, I should like to point out that in Center, the action taken wrongfully I believe was state officers but in saying that that was not excluded the Court cited Burdeau versus McDowell, thus throwing state officers into the category of private individuals over along the Federal Government has no control.
Felix Frankfurter: You're ordinary to deal at length -- to deal adequately with the proposed rule in the dissent of Burdeau against McDowell, namely, to make it a rule not of constitutional prohibition but of standard of evidence applicable to the federal courts.
Malcom Richard Wilkey: Well, I don't know if I'll deal adequately --
Felix Frankfurter: You would deal with it.
Malcom Richard Wilkey: -- Mr. Justice Frankfurter, but I won't -- I might as well turn to that now. It seemed --
Hugo L. Black: Not as if we get to that as others. I see you didn't cite the Feldman case. Do you think that has no bearing on your case? Feldman against the United States.
Malcom Richard Wilkey: We may not in Rios, Mr. Justice Black, but we did in Elkins --
Hugo L. Black: You did.
Malcom Richard Wilkey: -- and I argued -- I mentioned that if in the argument in Elkins, yes. Feldman helps us as far as the rationale of not allowing federal justice to be determined by state action of either laws or official over whom the Government has no control whenever .It helps us in that regard. It's analogous. And I think I used that in argument along with the Abbate opinion -- argument. It seems to me that aside from the disciplinary reason for the exclusionary rule as a flag to federal officers there are -- all of the other arguments the non-constitutional argument of the dissenters, Mr. Justice Brandeis and Holmes, those -- that this is dirty business that the courts must remain pure and have nothing to do with it that -- that all of those arguments are equally valid as was urged in the Burdeau case, whether a private individual is involved or whether state officers are involved. And the possibilities of connivance, collusion, vast irregularities in the administration of federal justice are just enormous when we consider the possibilities that are opened up by seeing that the federal court, in some way, is responsible for the actions of private individuals, private detective agencies, local constables, local magistrates who air on the law as to what constitutes a valid warrant. All of those things are equally valid arguments for private exclusion no matter who is guilty of the wrong. And that federal justice simply cannot be dependent upon those things. And I think that for a court to hold that to adopt the position of the petitioner in these two cases would be to overrule all the precedent of Weeks and Center and Burdeau versus McDowell and also to overrule the rationale of Wolf itself. The -- I also want to say that the -- it seems to me the application of the exclusionary rule in federal court should not differ between the states as to whether the states has an exclusionary rule or not, that we must have the same standard in (Voice Overlap).
Hugo L. Black: When you say must not by any -- you say must have the same standards. Not by any requirement of logic or compulsion but as a matter of policy I gather.
Malcom Richard Wilkey: As a matter of policy, yes. Now it seems that in considering the application of this exclusionary rule there you got assume two set different situations. Take the case of an intentional violation of the Fourteenth Amendment. Well, if it's a warrant situation, here you have a state magistrate passing on it. The educational requirements of state magistrates vary and you have irregular results, the country over and you have to postulate if you have an intentional violation. You have to postulate either the ignorance or connivance of state magistrate in obtaining the testimony. Then if you postulate an intentional violation in a no warrant situation, here you must have in a split second operation like the seizure in Rios. You must have a policeman making a careful analysis of the situation and saying to himself that under California law, I couldn't get it in the State Court but I can get it in in the federal court and so, I'll grab it and finally have a federal prosecution. Now those things just don't take place. So I think that on the practicalities of the thing that an exclusionary rule in the feral court would be ineffective if you assume an intentional violation whether it's a warrant or not a warrant. Now, if you assumed an unintentional violation, you make federal justice dependent on the errors not only of every local police officer but also on the legal wisdom of the local magistrate throughout the country when seeking a warrant. Now if -- of course intentional violation assumes no fault at anytime, whatever is using this evidence than the federal court. And so, it seemed in a practical way. If the discipline of the state exclusionary rule itself, as they have in California, will not improve the discipline of state police, a federal exclusionary rule will have no effect -- further effect whatever. Take this case of Rios for example. California has a rule of exclusion. They adopted it in the Cahan case. Now, would Officer Beckmann had acted differently here if he had been aware that the federal courts would have an exclusionary rule like California. I submit that no hours of training time or instruction for Officer Beckmann or any other state officers would be aided by the fact that the state -- that the federal court also have an exclusionary rule in regard to the actions of state officers.
Felix Frankfurter: Well there's nothing in the record to suggest that Officer Beckmann didn't -- that he have the right to do, a legal right to do what he did, is there?
Malcom Richard Wilkey: Absolutely nothing. The record I think shows that he acted in good faith and acted as any trained police officer under the circumstances would have acted. I can't conceive of him acting differently.
Felix Frankfurter: I'm not suggesting that that's inclusive. You suggest that there is a great deal of difference between the circumstances of this case and the Burdeau case in which Mr. Justice Brandeis said what he said about shocking in common indecency because that was a case of theft of outright thievery and the stolen goods being handed over to a special assistant to the Attorney General of the United States by him to be used in the fourth coming trial, and the proceeding was not the admissibility but as you know the proceeding to make defense, there he was defense he was a high officer, a high legal officer of the Federal Government. The recipient had concededly stolen goods and that the issue was to return of those stolen goods to the true owner. And the defense was that we want to keep this because we want to use them in the trial. It was in that setting -- that Justice Holmes and Justice Brandeis sent it and was shock and said this ought to be returned.
Malcom Richard Wilkey: Well --
Felix Frankfurter: It's an interesting fact that the terms of the dissent are not very generally pertained to this particular case. The thing starts out to have his private property stolen, in fact the truck was suspended.
Malcom Richard Wilkey: Well, Mr. Justice Frankfurter your point --
Felix Frankfurter: I'm thinking that they didn't mean that's specifically done with the general rule.
Malcom Richard Wilkey: You pointed out much more adequately than I could. The distinction between that particular -- the facts of that particular case and the rule laid down there and the facts of the Rios and Elkins case, where in Rios it is contraband could never be lawfully posses by any private individual and in Elkins where the tapes were instruments of crime, the fruits of crime and then place in sort judicial limbo and would not be returned to their owner. That is a far different situation from the private papers involved in the Burdeau case, and the rule might conceivably be different but here in Rios and Elkins we're confronted with the actions of state officers in one case with the warrant and another case acting on the fact situation that would impel I think, any officer to act the same way.
Speaker: You were arguing in your brief tentatively for a qualified rule of admittance, namely, that where you got a Rochin type seizure, you may want to use that expression that there you might have an exclusionary rule?
Malcom Richard Wilkey: Yes Mr. Justice Harlan.
Speaker: Is that a -- which you're putting to the Court from the Government's point of view which you advocate.
Malcom Richard Wilkey: We're advocating first Your Honor that in this case and in Elkins, certainly the facts show --
Speaker: Yes.
Malcom Richard Wilkey: -- the silver platter doctrine should be upheld and no exclusionary rule should be adopted and then in mentioning those (Voice Overlap) --
Speaker: Under either view -- under either view of your -- under either view of the problem either under qualified rule -- qualified rule of admittance or a none qualified rule of admittance.
Malcom Richard Wilkey: Right. And we mentioned -- we made that argument, that alternative argument to show the Court that it's not confronted with hard and fast alternatives here and that as in the Burdeau case, as mentioned by Mr. Justice Frankfurter, there are intermediary positions and that the Court does not have to adopt the Weeks, an iron clad Weeks rule and it doesn't have to -- in this case adopt the silver platter rule for this, all other cases, that there is a intermediary position which would depend on the circumstances similar to that in the Burdeau case. We are here primarily that on the facts of this case, in Rios, there was a lawful taking of the contraband that there was no arrest until such time as the contraband had been identified and therefore there was probable cause.
Speaker: I understand that.
Malcom Richard Wilkey: And then if --
Speaker: What I'm assuming that the Court, this pure assumption of the Court reaches the silver platter rule in both cases, that's the question I'm putting into this as to what kind of an exclusionary rule or absence in that exclusionary rule are you recommending.
Malcom Richard Wilkey: We would urge that it would be very unwise to adopt the rigid exclusionary rule of the type of Weeks and we pointed out the alternative to show that there is more than one alternative before the Court on which I can sustain each of these convictions.
Speaker: Your primary position is that there should be no exclusionary rule, I believe.
Malcom Richard Wilkey: Right. The Wolf versus Colorado position, that's our primary position. And for the reason of this, the effectiveness of it -- I -- I think about the position of state officers, there's no incentive for them to conform to a federal rule any more than they have for their own state rule. The training orientation of state officers both enforcement and judicial towards state law, what is a magistrate going to do if the -- this Court should adopt the exclusionary rule of Weeks as applied to state officers. He's going probably to do the same thing he does now lay that affidavit and that warrant beside his code, his state code and he has formed both because are -- it is assumed in these cases that come up that there is no federal participation and there is only an intent for a state prosecution. And so that's all the law enforcement officers and the magistrate is going to be concerned with. Then think of the training of local police. Some have none whatever. Think of the caliber men that are recruited that varies widely. Think of the legal acumen of the local magistrates, because for instance in Elkins, this was not only the error of a deputy sherif, it was the error of the District Attorney if it wasn't error of his chief assistant and of the magistrate on Thursday night reversed on Monday morning. So an adoption of the Weeks rule would make federal justice dependent on all these varying factors and would not be effective in improving the training of state officers and making the compliance with the constitutional standards more of a reality. Unless the Court has further questions, I rest the Government's case here.
Earl Warren: Mr. Grossman.
Harvey M. Grossman: The Court please, in the time remaining few additional points. First of all, we submit an answer to a query as to why the federal court should -- why this Court should not accept findings of -- so-called findings of the lower court, the fact that first as it's been indicated there were no findings in any sense of the term mere conclusions for the District Court. Secondly, this is not merely a case where two courts were involved but three and perhaps two of the three took one view that at least the state court took a different view and this certainly raises questions and they raised -- those questions are particularly serious in light of the fact that first the stories, we submit, a reading of the record reveals beyond question that Officer Beckmann changed his story in several particular as he testified quite differently as to the sequence of opening the door, a very important fact in the state court than he did in the federal court. There were important versions here and differences and these aren't indifferences between defendants and plaintiff's story, these are differences in stories the Government presented with the stamp on arrestee presumably. Certainly the Government can't come in here and say the cab driver, when he testified to the revolver incident after the Government put him on as a witness, is one of the Government is going to try to impeach now because they were putting on someone who wasn't going to tell the truth nor can the Government say that Mr. Forno who was counseled for the defendant in the state court proceedings knew more about what transpired there than the witnesses present. In short, we submit this is a case where the record on the state of facts is such that examination by this Court is warranted and called for and that one other fact. The Chief, Mr. Chief Justice Warren raised the question as to restrictions and cross-examination. We've looked a little more carefully than the Government perhaps because we find several instances for example on pages 84 to 85 of the record, the state court -- the Federal District Court Judge announced the very restrictive rule of cross-examination stating that all that could be done was to raid the inconsistent statement into the record and that nothing further could be done because that's the limit of impeachment under his view. We submit it's an erroneous view and it's unfortunate that he thus limited examination as to a key issue in the case. At that point, we were trying to show the inconsistency in the prior statements as to the sequence of events of opening the door and so forth. There are other instances when we attempted to get into the question with federal participations, as the Government mentioned they were restricted. Again, we were restricted in our cross-examination on page 65 when we asked Officer Beckmann what's his intent. Was he intending a search and seizure?
Hugo L. Black: What page?
Harvey M. Grossman: Page 65. And the Government objected on the ground that matters of intent were irrelevant and therefore the Court sustained the objection and that was the end of that. In short, there were various instances where we did not have a full opportunity to present all of the cross-examination in the federal court and this should be considered in judging the federal court's determination or its approach of the adequacy of its determination. Now with reference to the Henry case, we submit, that if the petitioner had endeavoured to drive off and Officer Beckmann approached with the avowed purpose of investigating narcotics to see if defendant had narcotics in his possession, obviously, whether with -- with we they call a revolver or what the Government counsel refers to as a flashlight, most certainly he would have taken forceful means of stopping the defendant, so the defendant was at that point under restraint. And further, Officer Beckmann made a formal arrest prior to the time he ever actually had any real opportunity to examine the narcotics because that was after defendant alighted from the cab, he was grabbed by the arm again. The driver says also grabbed while inside the cab and told that he was under arrest, only then, that the police actually bothered to take the trouble to look at the material in question. Now, insofar as the question of adopting a rule by this Court is concerned, first of all, there was we submit federal participation here not at the time of the search and seizure, but when the federal prosecution used this evidence in question. When the federal courts permitted a prosecution to be sustained on the basis of this evidence, at that point we think, the federal courts should properly have evoked an exclusionary rule, an exclusionary rule pattern not on the basis of the flexible standard the Government suggests but rather on the same basis as the exclusionary rule for federal officers. After all California has found that rule the only means of deterring unlawful searches and seizures by its officers -- its officers, so of 20 other states so of the federal courts. And we submit that interest of state policy required a different result seems rather far fetched, nor cannot be said if we accept the Government's change in emphasis from page 55 of its brief where it said the disciplinary effect is the key item here saying other elements of the exclusionary rule at precedent. Even if we accept this to be the fact, we submit that the same considerations applying for adoption of the exclusionary rule for the federal courts, likewise apply here. After all if office -- let's consider Officer Beckmann is going to do next time he seize the cab and let's assume the lack of probable cause. Perhaps he wasn't aware of the silver platter doctrine when he seized the evidence in question but he didn't stop at the state courts, he took the evidence to the federal courts. And if this Court holds that that's perfectly proper, one can well wonder what Officer Beckmann is going to do the next time he seize the taxi cab. Is he really going to worry about the exclusionary rule or constitutional problems if only he has to do was go across the street to the federal court house and introduce his evidence and get the prosecution brought to a conclusion just the way he wants it?
Felix Frankfurter: What you're suggesting is he would have consciously clouding the rule of the State the Conroe which had been announced and pronounced only years three before. He didn't care about violating the law of the state but he could then drove to the federal court and has immunity, is that the case?
Harvey M. Grossman: No, what I --
Felix Frankfurter: That was implied because the Supreme Court of California is addicted in illegal use?
Harvey M. Grossman: What I am saying Mr. Justice Frankfurter is this. Regardless of what Officer Beckmann's intent was at the time of the cross-examination as to that was restricted, at the present time, he still an officer of Los Angels police force and I'm sure he's going to be quite aware as to all the other officers on the various state police forces of what type of rule this Court lays down. And if this Court lays down a principle under which a conviction he's obtained under these circumstances is sustained, I can hardly doubt that Officer Beckmann, the next time he's confronted with the situation of this sort, is going to take the silver platter doctrine very much into account, so of his fellow officers.
Felix Frankfurter: Not if he thinks what he's doing was legal and get the reconstructive interpretation that there was some legal warrant showed at the requirements, because concededly if this -- I don't -- while that examined the record, he did not recite this notion that what he did here wasn't according to lawyer.
Harvey M. Grossman: Well, if the Court please, if in fact, he believes at that time that lack of probable cause is not the criteria but there is some lesser standard, he certainly isn't going to operate on a probable cause standard if that's not the standard that the federal court applies in determining whether the evidence is admissible.
Felix Frankfurter: But he thought he had a probable cause that's the point.
Harvey M. Grossman: But --
Felix Frankfurter: And I'm trying to --
Harvey M. Grossman: We don't doubt that the average officer in the state in the federal courts, although we can't read their minds, perhaps in some instances believe they have probable cause, perhaps this thought never enters their minds. But the important thing is that the question of probable cause, under our system, is something for the courts to determine not for the officers to have a final determination on. And if a police officer -- officer believes that all you need for probable cause for example is the fact that a defendant has a certain colored hair or a certain colored stand is he to be able to say the he operated in good faith, because this, according to his view, was probable cause or is the Court going to say, "No, regardless of what you believe, we establish the standard of --
Felix Frankfurter: That isn't --
Harvey M. Grossman: -- probable cause".
Felix Frankfurter: -- that -- that isn't the suggestion that I want you to make. My suggestion was not that the policeman should determine what probable cause is but you were making the argument that the existence to withdraw the silver platter doctrine would have a deterrent effect on the police. And my suggestion is you don't deter people from doing something that they think is right.
Harvey M. Grossman: Well, in answer to that, Mr. Justice Frankfurter, it is our position that to deter -- that police officers as California feels, other states, and as the federal courts felt in adopting the Weeks' principle are deterred if they feel that, by granting evidence illegally or without lack -- with lack of probable cause, if they feel that in doing so, they're getting evidence that will not be admitted. We submit that to that extent, and that is certainly a basic cornerstone of the exclusionary rule, to that extent, they will take such matters into account in the future or else we submit that the entire theory of the exclusionary rule in the Weeks case is being called into question. We think that's been a sound rule in California practice, may I say in conclusion, as evidenced in our brief reveals that since the adoption of the exclusionary rule in California, in the Cahan case, there's been a marked improvement in standards and we think that if the federal court -- if the federal police agencies are encouraged to assist the states in this effort by knowing that federal prosecutions would be interfered with this if they don't, that even further progress can be made. And we submit that that is the type of rule which this Court should encourage and that we submit is the reason for adopting the rule of evidence which we have proposed here.
Earl Warren: Mr. Grossman, before you take your seat, on behalf of the Court I should like to thank you for what you have done in -- in defending this indigent defendant. As I understand it, the District Court appointed you to carry the matter through to the Court of Appeals and then to -- to this Court in order to -- to see that in your judgment, justice was done. The Court is always comforted when it knows that lawyers will undertake burdens of that kind without compensation or just because of their brief in the cause of justice. So, we -- we thank you very much for your earnest enabled presentation. And Mr. Wilkey, may I --
Harvey M. Grossman: Thank you, Mr. Chief Justice.
Earl Warren: -- may the Court thank you also for your earnest enabled presentation of the cause of the Government.
Malcom Richard Wilkey: Thank you, Mr. Chief Justice.
Earl Warren: Thank you both.